DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 4 September 2020, 11 December 2020, 22 March 2021, 26 May 2021 and 20 August 2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
	Terminal Disclaimer
The terminal disclaimer filed on 1 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of prior patent Nos. 10248337 and 10809923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 7, line 5, replace “the” before “memory object” with --a--.

	Claim 11, line 3, delete “the” before “memory objects”.
	Claim 12, line 2, delete “the” before “memory objects and blocks” and delete “the” before “memory objects across”.
	Claim 13, line 2, delete “the” before “memory objects”.
	Claim 14, line 2, delete “the” before “memory objects”.
	Claim 15, line 2, delete “the” before “memory objects”.  Line 4, delete “the” before “memory objects”.  Line 5, replace “the” before “memory object” with --a--.
	Claim 16, line 8, replace “the” before “memory module” with --a--.
	Claim 17, line 3, delete “the” before “memory objects”.
	Claim 18, line 3, delete “the” before “memory objects”.
	Claim 19, line 2, replace “the” before “hardware-based processing node” with –each--.  Line 2, delete “the” before “memory objects”.  Line 3, delete “the” before “memory objects”.  Line 3, insert --each-- before “hardware-based”.
	Claim 20, line 2, delete “the” before “memory objects”.
	Claim 21, line 2, delete “the” before “memory objects”.  Line 2, replace “the” before “hardware-based processing node” with --each--.
	Claim 22, line 2, delete “the” before “memory objects”.  Line 2, replace “the” before “hardware-based processing node” with --each--.  Line 4, delete “the” before “memory objects”.  Line 5, delete “the” before “memory object”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:

a memory module storing and managing a plurality of memory objects in a hierarchy of the object memory fabric, wherein:
each memory object is created natively within the memory module,
each memory object is accessed by applications executing on the hardware-based processing node (para [0169] -In an embodiment, an apparatus includes, a plurality of processor cores, each having at least one associated caching agent, a system agent; operatively coupled to each of the processor cores, including a distributed and coherent memory fabric comprising a plurality of coherency pipelines and a plurality of memory fabric pipelines, each memory fabric pipeline configured to interface with a respective memory controller, an I/O root complex, operatively coupled to the system agent),
each memory object is managed by the memory module at a single memory layer, and

However, no prior art teaches or suggests that each natively created memory object is created through a name space of the object memory fabric, and that each memory object is managed through the name space of the object memory fabric at a single memory layer without distinction between memory and storage.
As per independent claim 8, Nagarajan discloses an object memory fabric (para [0001], [0095] -This disclosure pertains to computing system, and in particular (but not exclusively) to handling address conflicts in distributed memory fabrics. -In one embodiment, UE refers to any device to be used by an end-user to communicate, such as a hand-held phone, smartphone, tablet, ultra-thin notebook, notebook with broadband adapter, or any other similar communication device. Often a UE connects to a base station or node, which potentially corresponds in nature to a mobile station (MS) in a GSM network.) comprising:

one or more memory modules storing and managing a plurality of memory objects in a hierarchy of the object memory fabric, wherein each memory object is created natively within the memory module, each memory object is accessed using a single memory reference instruction without Input/Output (I/O) instructions (para [0169] -In an embodiment, an apparatus includes, a plurality of processor cores, each having at least one associated caching agent, a system agent: operatively coupled to each of the processor cores, including a distributed and coherent memory fabric comprising a plurality of coherency pipelines and a plurality of memory fabric pipelines, each memory fabric pipeline configured to interface with a respective memory controller, an I/O root complex, operatively coupled to the system agent), each memory object is managed by the one or more memory modules at a single memory layer, and the object memory fabric utilizes a memory fabric protocol between the hardware-based processing node and one or more other nodes of the plurality of hardware based processing nodes (para [0034], IO root complex 210 and primary IO switch fabric 212 are implemented in a top level of a multi-level IO interconnect hierarchy employing multiple switch fabrics residing at  different levels in the hierarchy, as depicted by switch fabrics 214, 216, and 218. A given branch of the IO interconnect hierarchy may employ the same type of switch fabrics employing a common architecture and protocol, or different types of switch fabrics that employ different architectures and/or protocols.), and

one or more inter-node routers communicatively coupled with each node router, wherein each of the plurality of nodes of the object memory fabric is communicatively coupled with at least one of the inter-node routers and adapted to route memory objects or portions of memory objects between the plurality of nodes using the memory fabric protocol (para [0034], [0040] -IO root complex 210 and primary IO switch fabric 212 are implemented in a top level of a multi-level IO interconnect hierarchy employing multiple switch fabrics , residing at different levels in the hierarchy, as depicted by switch fabrics 214, 216, and 218. A given branch of the IO interconnect hierarchy may employ the same type of switch fabrics employing a common architecture and protocol, or different types of switch fabrics; or that employ different architectures and/or protocols.).
However, no prior art teaches or suggests that each natively created memory object is created through a name space of the object memory fabric, and that each memory object is managed through the name space of the object memory fabric at a single memory layer without distinction between memory and storage.

creating, by the hardware-based processing nodes of the object-based memory fabric, each memory object natively within a memory module of the hardware based processing node (para [0026]-[0028] -As an example, in one embodiment on-chip interface 110 includes a ring interconnect for on-chip communication and a high-speed serial point-to-point link 105 for off-chip communication. Alternatively, on-chip communication may be facilitated by one or more switch fabrics having a mesh-type configuration. -A compiler often includes a program or set of programs to translate source text/code into target text/code. Usually, compilation of program/application code with a compiler is done in multiple phases and passes to transform hi-level programming language code into low-level machine or assembly language code.);
accessing, by the hardware-based processing nodes, each memory object (para [0169] -In an embodiment, an apparatus includes, a plurality of processor cores, each having at least one associated caching agent, a system agent; operatively coupled to 
managing, by the hardware-based processing nodes, each memory object within the memory module at a single memory layer; and
communicating between the hardware-based processing nodes using the memory fabric protocol and a memory fabric protocol (para [0021] -However, threads 101a and 101b are potentially capable of out-of-order execution, where allocator and renamer block 130 also reserves other resources, such as reorder buffers to track instruction results).
However, no prior art teaches or suggests that each natively created memory object is created through a name space of the object memory fabric, and that each memory object is managed through the name space of the object memory fabric at a single memory layer without distinction between memory and storage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

2 November 2021